Case 6:19-cv-00330-JDK-JDL Document 5 Filed 07/23/19 Page 1 of 1 PageID #: 26



                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                       TYLER DIVISION

ISREAL HUDGINS, #1649033                        §

VS.                                             §                CIVIL ACTION NO. 6:19cv330

DIRECTOR, TDCJ-CID                              §

                                    SHOW CAUSE ORDER

       The Court has examined the petition for writ of habeas corpus submitted regarding his

disciplinary proceeding at the Coffield Unit, and has determined that a response from the

Respondent is required. Accordingly, it is hereby

       ORDERED that the Clerk of Court shall issue process and the Respondent shall have 60

days in which to show cause why the writ should not be granted or to otherwise plead.

       Pursuant to the written consent of the Texas Attorney General’s Office, copies of the

petition, attachments, and orders will be served electronically upon the Texas Attorney General,

counsel for the Director, and will be directed to the attention of Edward Marshall, Chief, Criminal

Appeals     Division,    at    edward.marshall@oag.texas.gov        and     Laura     Haney      at

laura.haney@oag.texas.gov. See Fed. R. Civ. P. 5(b)(2)(E).




      So ORDERED and SIGNED this 23rd day of July, 2019.




                                                1
